          Case 3:21-cr-01686-WQH Document 25 Filed 07/29/21 PageID.60 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                 Case No. 21CR1686-WQH

                                             Plaintiff,
                         vs.
                                                                 JUDGMENT OF DISMISSAL
SERGIO ARMANDO MUNOZ

                                           Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 ☒
      granted the motion of the Government for dismissal of this case, without prejudice; or
 ☐    the Court has dismissed the case for unnecessary delay; or

 ☐    the Court has granted the motion of the Government for dismissal, without prejudice; or

 ☐    the Court has granted the motion of the defendant for a judgment of acquittal; or

 ☐    a jury has been waived, and the Court has found the defendant not guilty; or

 ☐    the jury has returned its verdict, finding the defendant not guilty;

 ☒    of the offense(s) as charged in the Indictment/Information:
 ☒    Ct 1 - 21:952, 960 - Importation of Heroin (Felony)

 ☒    Ct 2 - 21:952, 960 - Importation of Cocaine (Felony)
      Ct 3 - 21:952, 960 - Importation of Cocaine (Felony)
 ☒

                7/29/2021
 Dated:
                                                             Hon. Michael S. Berg
                                                             United States Magistrate Judge
